Case 2:16-cv-00041-TJC-MRM Document 163 Filed 05/27/20 Page 1 of 4 PageID 3353



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MEYERS DIVISION


  SCOMA CHIROPRACTIC, P.A., FLORENCE
  MUSSAT, M.D., S.C., and DR. WILLIAM P.                      Civil No. 2:16-cv-00041-UA-MRM
  GRESS, individually and as the representatives of a
  class of similarly-situated persons,                        CLASS ACTION

                           Plaintiffs,
  vs.
  MASTERCARD INTERNATIONAL INC.,
                           Defendant.


                DECLARATION OF JONATHAN MONTCALM IN OPPOSITION
              TO PLAINTIFFS’ AMENDED MOTION FOR CLASS CERTIFICATION

         JONATHAN MONTCALM declares under penalty of perjury of the laws of the United

 States as follows:

         1.      I am a partner of Dorsey & Whitney, LLP, counsel to defendant Mastercard

 International Incorporated. (“Mastercard”). I have been admitted to practice before this Court pro

 hac vice in the above-captioned action [ECF 103]. I submit this declaration in opposition to

 Plaintiffs’ Amended Motion for Class Certification [ECF 159]. I have personal knowledge of the

 facts set forth herein.

         2.      Attached as Exhibit 1 is a true and correct copy of the Expert Report of Ken

 Sponsler, dated February 16, 2018.

         3.      Attached as Exhibit 2 is a true and correct copy of Plaintiff Scoma Chiropractic,

 P.A.’s Answers to Defendant Mastercard International Incorporated’s First Set of Interrogatories,

 dated July 27, 2017.
Case 2:16-cv-00041-TJC-MRM Document 163 Filed 05/27/20 Page 2 of 4 PageID 3354



        4.      Attached as Exhibit 3 are true and correct copies of excerpts from the document

 production of plaintiff Dr. William P. Gress, bearing Bates Nos. Gress000342-356, showing the

 Quick Reference Guide for the fax machine used at his office.

        5.      Attached as Exhibit 4 are true and correct copies of excerpts from the document

 production of plaintiff Florence Mussat, M.D., S.C. (“Mussat”), bearing Bates Nos. FLORENCE

 MUSSAT M.D., S.C. 000003-05, consisting of monthly statements for the services provided to

 Mussat by Vonage, Mussat’s online fax service provider.

        6.      Attached as Exhibit 5 is a true and correct copy of Gress’s Response to Defendant

 Mastercard International Incorporated’s Interrogatories, dated July 27, 2017.

        7.      Attached as Exhibit 6 is a true and correct copy of Mussat’s Answers to Defendant

 Mastercard International Incorporated’s First Set of Interrogatories, dated July 26, 2017.

        8.      Attached as Exhibit 7 is a true and correct copy of the Declaration of Allen Tough,

 dated July 19, 2016.

        9.      Attached as Exhibit 8 is a true and correct copy of the Supplemental Declaration of

 Allen Tough, dated October 30, 2017.

        10.     Attached as Exhibit 9 is a true and correct copy of the Second Supplemental

 Declaration of Allen Tough, dated February 15, 2018.

        11.     Attached as Exhibit 10 is a true and correct copy of Career Counseling Inc.’s

 Comments on Amerifactors Financial Group, LLC’s Petition for Expedited Declaratory Ruling,

 CG Docket Nos. 02-278, 05-338 (filed August 17, 2017).

        12.     Attached as Exhibit 11 is a true and correct copy of the First Amended Class Action

 Complaint in Dhesi v. Avella of Deer Valley, Inc., No. 3:18-cv-06476 (N.D. Cal.) (“Dhesi”), dated

 June 6, 2019, Dkt. No. 53.



                                                  2
Case 2:16-cv-00041-TJC-MRM Document 163 Filed 05/27/20 Page 3 of 4 PageID 3355



           13.   Attached as Exhibit 12 is a true and correct copy of Defendants’ Motion for

 Judgement as a Matter of Law on the AmeriFactors Issue in Dhesi, dated February 21, 2020, Dkt.

 No. 86.

           14.   Using the names of the 66 declarants appended to Exhibit Q of Plaintiffs’ Amended

 Motion for Class Certification, I had a colleague conduct searches in PACER to identify any cases

 where those declarants or their businesses were named plaintiffs in any TCPA junk fax putative

 class actions, and were represented by any one of Plaintiffs’ attorneys in this case: Anderson +

 Wanca, Edelman Combs Latturner & Goodwin, or Curtis C. Warner. At least 28 of the 66

 declarants have been, or currently are, putative named representatives in TCPA junk fax putative

 class actions, and were or are represented by at least one of Plaintiffs’ attorneys in this case.

           15.   Attached as Exhibit 13 is a true and correct copy of (a) a February 24, 2014 letter

 from Sherry L. Risley, Legal Analyst, Litigation and Contracts, Neustar, Inc., and (b) an April 29,

 2014 Declaration of Ms. Risley, both of which were appended as one exhibit to Plaintiff’s

 Memorandum in Support of Motion For Extension to Finalize the Subscriber List in Physicians

 Healthsource, Inc. v. Stryker Sales Corp., No. 1:12-cv-729 (W.D. Mich.) (“PHS”), dated May 19,

 2014, Dkt. No. 149 (the “PHS Extension Motion”).

           16.   Attached as Exhibit 14 is a true and correct copy of the PHS Extension Motion.

           17.   Attached as Exhibit 15 the Second Expert Report of Robert Biggerstaff in Keim v.

 ADF MidAtlantic, LLC, No. 12-cv-80577 (S.D. Fla.) (“Keim”), dated January 5, 2017, Dkt. No.

 211-20.

           18.   Attached as Exhibit 16 is a true and correct copy of Plaintiff’s Memorandum in

 Support of Motion for Leave to Supplement Subscriber List Instanter in PHS, dated October 15,

 2014, Dkt. No. 173.



                                                   3
Case 2:16-cv-00041-TJC-MRM Document 163 Filed 05/27/20 Page 4 of 4 PageID 3356



        19.    Attached as Exhibit 17 is a true and correct copy of the Declaration of Robert

 Biggerstaff, dated July 31, 2019, which was appended to Plaintiff’s Corrected Response in

 Opposition to Defendant’s Motion to Decertify in Keim, dated August 5, 2019, Dkt. No. 405.

        20.    Attached as Exhibit 18 is a true and correct copy of the Reply Comments of Robert

 Biggerstaff’s on Amerifactors Financial Group, LLC’s Petition for Expedited Declaratory Ruling,

 CG Docket Nos. 02-278, 05-338 (filed September 1, 2017)



 Dated: May 27, 2020
                                                      s/ Jonathan Montcalm
                                                      JONATHAN MONTCALM




                                               4
